DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on February 9, 2021, claims 10-20 have been cancelled, claims 21-30 have been newly added and claims 1, 2, 4, 6, 8 and 9 have been amended.  Therefore, claims 1-10 and 21-30 are currently pending for examination.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites "first and second sensors" in line 3 which is supposed to be “the first and second acoustic sensors” for consistency. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Claim 9 recites “the at least two acoustic sensors further comprises …. the second acoustic sensor is positioned angularly relative to the vessel wall”, i.e., a non-perpendicular position of the acoustic wave direction of the second transducer 530 relative to the height of the sidewall 516. In light of specification (page 33 lines 15-page 34 line 10), these transmitted signals are not reflected to the transmitted sensor but received by the next lower or upper sensor unit. However, the independent claim 1 recites “each of the at least two acoustic sensors transmits a longitudinal signal through the sidewall and into the vessel, wherein the transmitted signal is reflected back to the acoustic sensor from which it was transmitted and received as a detection signal”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 2019/0011304) in view of Woltring et al. (US 2012/0259560).
Regarding Claim 1, Cunningham teaches a system for determining a fill level of a fluid within a fluid vessel comprising: 
a vessel containing the fluid (container 100, 450, 550); 
at least two acoustic sensors positioned substantially on an exterior sidewall of the vessel, the at least two acoustic sensors positioned at different heights on the exterior sidewall (Fig. 5,  530 and para 85, an array 530 of transceiver units disposed on the exterior surface of a wall 555 of the cylindrical container), wherein each of the at least two acoustic sensors transmits a longitudinal signal through the sidewall and into the vessel, wherein the transmitted signal is reflected back to the acoustic sensor from which it was transmitted and received as a detection signal (para 29, transceiver operating in transmit and receive mode can be positioned and aligned on the container surface such that it transmits acoustic signals that travel across the interior volume, reflect off the interior surface of the opposite side of the wall and travel back along the same path to the point of origin, where it can be received using the transducer); and 
a computerized device (110) in communication with the at least two acoustic sensors (para [0028] The acoustic sensors and transducers are connected to and controlled using a diagnostic computing device (hereinafter referred to as the controller or control computer), wherein a processor of the computerized device receives a detection signal from one of the at least two acoustic sensors (para 44, the software can also configure the processor to evaluate structural conditions of the container as well as other operational characteristics of the container and see also para 102-103, acoustically determining operational characteristics of the container).
Cunningham does not explicitly disclose communicating an alert of the detection signal.
However, in the same filed of endeavor, Woltring teaches a liquid level monitoring system (abstract) that uses ultrasonic waves (para 24 and figure 2). Woltring further teaches the monitoring system communicates an alert of the detection signal (Para 28 and para 31, measurement may be compared against one or more thresholds to determine whether the measurement should be classified as a reportable event and transmitted. And see also para 36-37, If a measurement is determined to be a reportable event that is to be transmitted, the measurement may be transmitted at 408).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate an alert of the detection signal as taught by Woltring in order to improve the efficiency by reducing or avoiding fuel outages and unnecessary replenishment (Woltring: abstract).

Regarding Claim 2, the combination of Cunningham and Woltring teaches the system of claim 1, wherein the detection signal comprises at least one of:
Woltring; Fig. 5A and para 41, minimum fill level 532 and see also para 31, system 200 may be configured to transmit … at a higher fill level threshold (e.g., below 40% of capacity).); 
a detection signal of a structural material at one or more designated levels along the height of the vessel (Cunningham: para 44, the software can also configure the processor to evaluate structural conditions of the container as well as other operational characteristics of the container (e.g., the volume of the contents within the container, classify the contents, or structural integrity of the container walls, and the like and para 107, integrity of the internal structure of the boundary walls); and 
a detection signal of an air gap at one or more designated levels along the height of the vessel.

Regarding Claim 3, the combination of Cunningham and Woltring teaches the system of claim 1, wherein the detection signal is used to determine an actual fill level of the fluid within the vessel (Cunningham: para 44, the volume of the contents within the container and para 103, the acoustic measurements can be used to measure the level of liquid(s) within the tank thereby allowing a calculation of the liquid volume).

Regarding Claim 4, the combination of Cunningham and Woltring teaches the system of claim 3, wherein the detection signal is used to determine the actual fill level of the fluid: at a predetermined height on the vessel which corresponds to a height location of the at least two acoustic sensors on the vessel (Cunningham: Para 103, the control computer can be configured to analyze the characteristics of the signals measured at respective latitudes to identify a level of an interface between two different mediums, say, an interface between petroleum and air).

Regarding Claim 5, the combination of Cunningham and Woltring teaches the system of claim 1, wherein the alert from the computerized device activates at least one of: an overfill alarm corresponding to the vessel; an emissions alarm corresponding to the vessel (Woltring; Fig. 5A and para 41, minimum fill level 532 and see also para 31, system 200 may be configured to transmit … at a higher fill level threshold (e.g., below 40% of capacity) and para 36-37, If a measurement is determined to be a reportable event that is to be transmitted, the measurement may be transmitted at 408); or an air-gap alarm corresponding to the vessel.

Regarding Claim 6, the combination of Cunningham and Woltring teaches the system of claim 1, wherein the detection signal is used to determine the presence of material different from the fluid, wherein the material includes a quantity of water (Cunningham: para 106, the foregoing concepts can also be used to identify the presence of other liquids, e.g., water at the bottom of the petroleum storage container).

Regarding Claim 7, the combination of Cunningham and Woltring teaches the system of claim 1, wherein a plurality of detection signals are received by the computerized device over a period of time, wherein a change in fill level of the fluid is determined over the period of time (Woltring: para 30, According to one embodiment, the processor 220 may measure the liquid level in a tank according to a schedule. … one or more sensor components may provide input to the system 200 when a change in a monitored condition is detected and para 31, it may be desirable to know relative changes in the level of a liquid fuel, since such changes may warrant closer monitoring during a period of activity, and less frequent monitoring during a period of inactivity. In another example, an appropriate schedule for making measurements may be based upon seasonality or a time of year).

Regarding Claim 21, the combination of Cunningham and Woltring teaches the system of claim 3, wherein the detection signal is used to determine the actual fill level at a position on the vessel which is located between the at least two acoustic sensors (Cunningham: Para 103, the control computer can be configured to analyze the characteristics of the signals measured at respective latitudes to identify a level of an interface between two different mediums, say, an interface between petroleum and air and see also para 104).

Regarding Claim 22, the combination of Cunningham and Woltring teaches the system of claim 1, wherein the detection signal is used to determine the presence of material different from the fluid, wherein the material includes a quantity of air (Cunningham: para 104 there typically will be no signal due to high signal attenuation at the operating frequency of the transducers. Accordingly, the system can determine the interface between oil and air at the point where no signal is received).

Regarding Claim 23, the combination of Cunningham and Woltring teaches the system of claim 1, wherein the detection signal is used to determine the presence of material different Cunningham: para 44, configure the processor to evaluate structural conditions of the container as well as other operational characteristics of the container (e.g., the volume of the contents within the container, classify the contents, or structural integrity of the container walls, and the like and para 107, a high frequency transducer can be used to measure the integrity of the internal structure of the boundary walls of the container, e.g., cracking and blistering, based on the measured return time of flight and speed of sound in the material ).

Regarding Claim 24, the combination of Cunningham and Woltring teaches the system of claim 1, wherein the detection signal is used to determine the presence of material different from the fluid, wherein the material includes a membrane of the vessel (Cunningham:  para 70, calculate container dimensions (e.g., container wall thickness, container wall material composition and Para 25, large storage containers that are typically generally cylindrical in shape and are typically made of steel or other metals and alloys and Para 33, a metallic, cylindrical storage container 150.)

Regarding Claim 25, the combination of Cunningham and Woltring teaches the system of claim 1, wherein the detection signal is used to determine the presence of material different from the fluid, wherein the material includes a quantity of sediment on a bottom or sidewall of the vessel (Cunningham: para 106, to identify the presence of other liquids, e.g., water at the bottom of the petroleum storage container ).

Regarding Claim 26, the combination of Cunningham and Woltring teaches the system of claim 1, wherein at least one of the at least two acoustic sensors is positioned above an upper fluid level within the vessel, and wherein at least one of the at least two acoustic sensors is positioned below the upper fluid level within the vessel (Cunningham: fig. 5, transducer array 1-n, therefore when the fluid level is between 2 to n-1, the transducer 1 will be above upper fluid level and the transducer n will be below and see also para 103-104).

Regarding Claim 27, the combination of Cunningham and Woltring teaches the system of claim 26, wherein the detection signal of the acoustic sensor positioned above the upper fluid level within the vessel provides a detection of at least one of: a quantity of air (Cunningham: para 104, in the case of air, there typically will be no signal due to high signal attenuation at the operating frequency of the transducers. Accordingly, the system can determine the interface between oil and air at the point where no signal is received); a structural component of the vessel; or a membrane of the vessel, and wherein the detection signal of the acoustic sensor positioned below the upper fluid level within the vessel provides a detection of the fluid (Cunningham: Fig. 5, transducer array 530 and para 26, "transducer") that is configured to transmit the acoustic signals through the wall of the container and across the interior volume of the container and, accordingly, through any particular medium contained therein (e.g., oil, water, air).

Regarding Claim 28, the combination of Cunningham and Woltring teaches the system of claim 1, wherein the at least two acoustic sensors further comprise at least four acoustic sensors, wherein at least two of the at least four acoustic sensors are positioned proximate to a Cunningham: Fig. 5, Transducers 1, 2 are proximate to top and transducer n-1 and n are proximate to the bottom).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Woltring further in view of Garr et al. (Garr: US 2012/0262472).
Regarding Claim 29, the combination of Cunningham and Woltring teaches the system of claim 28, wherein the at least two of the at least four acoustic sensors positioned proximate to the top of the vessel provide a high level of sensing and a high-high level of sensing (Cunningham: Fig. 5, Transducers 1, 2), thereby providing warning of an overfill situation (Woltring: claim 3, a maximum fill capacity of the tank), and the at least two of the at least four acoustic sensors positioned proximate to the bottom of the vessel provide a low level of sensing and a low-low level of sensing (Cunningham: Fig. 5, Transducers 1, 2 are proximate to top and transducer n-1 and n are proximate to the bottom), thereby providing warning of an underfill situation (Woltring: para 41, a minimum fill level alarm 532).
The combination of Cunningham and Woltring does not explicitly disclose providing initial and secondary warnings for a high level of sensing and a high-high level of sensing or for a low level of sensing and a low-low level of sensing.
However, in the preceding limitation is known in the art of alarm devices. Garr teaches providing initial and secondary warnings for a high level of sensing and a high-high level of sensing or for a low level of sensing and a low-low level of sensing (Fig. 8 and para 45, a high level alarm threshold, high high level alarm threshold and a low level alarm threshold, as shown 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple alarm thresholds as taught by Garr in order to visualize alarm-related data, and use a suitable color coding (Garr: para 46).

Claim 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Woltring further in view of Kassubek et al. (US 2017/0010146).
Regarding Claim 9, the combination of Cunningham and Woltring teaches the system of claim 1, wherein the at least two acoustic sensors further comprises first and second acoustic sensors positioned substantially on the exterior sidewall of the vessel, wherein first and second sensors are positioned at a predetermined height on the vessel (Cunningham: Fig. 5, 530 and para 85, an array 530 of transceiver units disposed on the exterior surface of a wall 555 of the cylindrical container).
The combination of Cunningham and Woltring does not explicitly disclose wherein the second acoustic sensor is positioned angularly relative to the vessel wall or whereby a fill level of the fluid within the vessel is determined based on an amount of attenuation in the detection signal.
However, in the same field of endeavor, Kassubek teaches wherein the at least two acoustic sensors further comprises first and second acoustic sensors positioned substantially on the exterior sidewall of the vessel, wherein first and second sensors are positioned at a predetermined height on the vessel (Kassubek: Fig. 4-5, receiver 49 and para 49 An ultrasonic receiver 49 is mounted on a second wedge 47 for receiving the ultrasound wave through the vessel wall. and para 50, The transmitter 48 is a frequency-tunable transmitter, preferably a piezo-electric transmitter or an electromagnetic acoustic transmitter, which is placed together with the first wedge 46 at a first position ([h1, d1], see FIG. 6) at the outside of the vessel wall and para 51, The receiver 49 is placed together with the second wedge 47 at a second position ([h2, d2], see FIG. 6) at the outside of the vessel wall and see also para 28, two transducers may be used), and wherein the second acoustic sensor is positioned angularly relative to the vessel wall (Fig. 4-5 and para 26 and para 50, in an inclined and upward direction, at a certain angle .alpha., towards the liquid surface 44 and para 51, the pressure wave 33 of FIG. 3 would become the reflection of the pressure wave moving towards the plate 31 (or vessel wall), and hitting the plate at angle .alpha., where it would generate the secondary Lamb wave propagating inside the plate (or vessel wall) towards the wedge of the receiver.), whereby a fill level of the fluid within the vessel is determined based on an amount of attenuation in the detection signal (Kassubek: para 12-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kassubek for the advantage that the perimeter/diameter measurement needs only to be done once after the installation and can then be used for the further measurements of the speed of sound in the liquid and of the liquid level (Kassubek: para 93).

Regarding Claim 30, the combination of Cunningham, Woltring and Kassubek teaches the system of claim 9, wherein the first acoustic sensor transmits a longitudinal signal into the exterior sidewall of vessel (Cunningham: Fig. 5, transducer array 530 and para 26, "transducer") that is configured to transmit the acoustic signals through the wall of the container and across the interior volume of the container and, accordingly, through any particular medium contained therein (e.g., oil, water, air) to determine if fluid is present within the vessel at a vertical height of the first acoustic sensor (Cunningham: Para 103, the control computer can be configured to analyze the characteristics of the signals measured at respective latitudes to identify a level of an interface between two different mediums, say, an interface between petroleum and air and see also para 104), and to determine a thickness of the exterior sidewall of the vessel (Cunningham:  para 70, calculate container dimensions (e.g., container wall thickness, container wall material composition).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Woltring further in view of Reimer et al. (US 20160041024 A1)
Regarding Claim 8, the combination of Cunningham and Woltring discloses the system of claim 1, wherein the computerized device is further configured to determine at least one of: 
a material identity of the fluid (Cunningham: para 106, the foregoing concepts can also be used to identify the presence of other liquids, e.g., water at the bottom of the petroleum storage container); 
a volume of the fluid within the vessel (Cunningham: para 103, the acoustic measurements can be used to measure the level of liquid(s) within the tank thereby allowing a calculation of the liquid volume and (Woltring: para 19, If a liquid level and density are known and the geometry of a tank is known, then the liquid volume in the tank can be calculated); and 
a weight of the fluid within the vessel, 

the volume of the fluid is determined based on a fill level derived from the detection signal (Woltring: para 19, If a liquid level and density are known and the geometry of a tank is known, then the liquid volume in the tank can be calculated); and
the weight of the fluid is determined based on fluid volume, a sensed temperature of the fluid, and at least one of: a fluid identity or a fluid density.
However, the combination of Cunningham and Woltring does not explicitly disclose the volume is determined based on a strapping table.
However, in the same field of endeavor, Reimer teaches the volume is determined based on a strapping table (para 16, the strapping table can map a type of the fluid, a time of flight as measured from a detected echo return signal, and a temperature of the fluid to create an output value representative of a volume of the fluid or a depth of the fluid remaining within the tank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reimer in order to represent a desired output for a tank size shape and fluid being measured for each specific temperature  (Reimer, para 49).



Response to Arguments
Applicant's arguments filed on February 9, 2021 have been fully considered but they are moot in view of new grounds of rejections.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/Nay Tun/Primary Examiner, Art Unit 2687